United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 9, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20410
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DORA H. ROBLEDO,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-45-1
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Dora H. Robledo appeals the sentence she received following

her guilty-plea convictions for conspiracy to defraud the United

States and aiding and abetting to defraud the United States

by presenting false claims to the Internal Revenue Service.

She argues that the district court erred in applying a two-level

increase to her sentence pursuant to U.S.S.G. § 3B1.3 for abusing

a position of trust.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20410
                                -2-

     Robledo argues that the district court erred by classifying

her as occupying a position of trust.     She asserts that her

position as a professional tax-return preparer was not

characterized by professional or managerial discretion.

The district court rejected this argument, adopting instead the

probation officer’s presentence report.     That report described

how Robledo took information entrusted to her by clients and

falsified tax returns in any manner she saw fit.     It also

described how Robledo would give her clients a refund check

without the stub attached so that the client had no way of

knowing how much Robledo had retained out of the check.

Robledo could not have done these things without exercising her

professional and managerial discretion.

     Robledo has offered no evidence to rebut the findings

contained in the presentence report.    Thus, she has failed to

show that the district court clearly erred in applying the two-

level enhancement.   See United States v. Alford, 142 F.3d 825,

831-32 (5th Cir. 1998); United States v. Brown, 941 F.2d 1300,

1304 (5th Cir. 1991); U.S.S.G. § 3B1.3, comment. (n.1).

     AFFIRMED.